COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS

                                                 §
SMITHCO CONSTRUCTION, INC.,                                       No. 08-13-00191-CV
                                                 §
                              Appellant,                             Appeal from the
                                                 §
                                                                   394th District Court
v.                                               §
                                                                of Presidio County, Texas

TIERRA MINING MATERIALS, LLC,                    §                     (TC# 7350)

                                  Appellee.      §


                                         JUDGMENT

       The Court has considered this cause on the Appellant’s motion to dismiss the appeal and

concludes the motion should be granted and the appeal should be dismissed. We therefore

dismiss the appeal. We further order Appellant pay all costs of this appeal, and this decision be

certified below for observance.

       IT IS SO ORDERED THIS 23RD DAY OF OCTOBER, 2013.


                                              GUADALUPE RIVERA, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.